DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (US 2011/0180362).
Re claim 4, Swanson discloses an actuator for spring applied braking devices comprising a permanent magnet eddy current brake system, wherein the eddy current brake system comprises an aluminum eddy current disc 178. (Par 24)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2016/0281807).
Re claim 3, Kaufman et al. teaches a brake device comprising a ball screw system and gear system for generating high linear forces and an electric motor to release a spring set brake. (Par 22, 25, Fig. 2)  Kaufman et al. does not teach wherein the brake is a storm brake.  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Kaufman et al. to a storm brake in order to provide braking in a variety of applications.

Allowable Subject Matter
Claims 1 and 2 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  An actuator for spring applied braking devices comprising an electro-mechanical release system and a permanent magnet eddy current brake system with adjustable air gap for varying brake setting time, and for spring or weight energy dissipation or a storm brake comprising an electrically applied holding brake for holding the storm brake in a released position and allowing setting of the device on loss of power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al., Ma et al., Schmitt et al., and Syrman et al. teach similar brake devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
December 2, 2021